      Case 2:20-cv-02323-RGK-JPR Document 69 Filed 11/13/20 Page 1 of 3 Page ID #:574
BROWNE EORGE ROSS O’BRIEN ANNAGUEY & ELLIS LLP
Eric M. George, SBN 166403; egeorge@bgrfirm.com
Kim S. Zeldin, SBN 135780; kzeldin@bgrfirm.com
Eric A. Westlund, SBN 293403;ewestlund@bgrfirm.com
2121 Avenue of the Stars, Suite 2800, Los Angeles, CA 90067
Office: (310) 274-7100; FAX (310) 275-5697
Attorneys foir Defendant DANIEL “KEEMSTAR” KEEM dba
DRAMAALERT

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                  CASE NUMBER:
NICKO “ROMEO” LACOSTE dba THE CALIFORNIA DREAM                    2:20-CV-02323-RGK-JPRx
TATTOO,
                                                   Plaintiff(s)
                         v.

DANIEL”KEEMSTAR” KEEM, dba DRAMAALERT,                                           WRIT OF EXECUTION

                                               Defendant(s)


     TO:       THE UNITED STATES MARSHAL FOR THE CENTRAL DISTRICT OF CALIFORNIA
               You are directed to enforce the Judgment described below with interest and costs as provided by law.

               On       September 1, 2020        a judgment was entered in the above-entitled action in favor of:

                    DANIEL “KEEMSTAR” KEEM




               as Judgment Creditor and against:

               NICKO “ROMEO” LACOSTE




               as Judgment Debtor, for:
                    $                0.00    Principal,
                    $          142,095.00    Attorney Fees,
                    $                0.00    Interest **, and
                    $                0.00    Costs, making a total amount of
                    $          142,095.00    JUDGMENT AS ENTERED



**NOTE: JUDGMENTS REGISTERED UNDER 28 U.S.C. §1963 BEAR THE RATE OF INTEREST OF THE
        DISTRICT OF ORIGIN AND CALCULATED AS OF THE DATE OF ENTRY IN THAT DISTRICT.

                                                   WRIT OF EXECUTION
CV-23 (6/01)                                                                                                 PAGE 1 OF 3
                                                                                                     American LegalNet, Inc.
                                                                                                     www.FormsWorkflow.com
 Case 2:20-cv-02323-RGK-JPR Document 69 Filed 11/13/20 Page 2 of 3 Page ID #:575


WHEREAS, according to an affidavit and/or memorandum of costs after judgment it appears that further sums
have accrued since the entry of judgment in the CENTRAL         District of CALIFORNIA
to wit:

         $                2,764.03 accrued interest, and
         $                    0.00 accrued costs, making a total of
         $                2,764.03 ACCRUED COSTS AND ACCRUED INTEREST

Credit must be given for payments and partial satisfaction in the amount of $ 0.00                         which is
to be credited against the total accrued costs and accrued interest, with any excess credited against the judgment
as entered, leaving a net balance of:

         $             144,859.03 ACTUALLY DUE on the date of the issuance of this writ of which
         $             142,095.00 Is due on the judgment as entered and bears interest at 10%
                                  percent per annum, in the amount of $ 38.93                  per day,
                                  from the date of issuance of this writ, to which must be added the
                                  commissions and costs of the officer executing this writ.


                                                              Kiry Gray

                                                             CLERK, UNITED STATES DISTRICT COURT


                                                  Jenny

Dated:    November 13, 2020                                  By:   /s/    Jennylam
                                                                                   Deputy Clerk




                                              WRIT OF EXECUTION
CV-23 (6/01)                                                                                             PAGE 2 OF 3
                                                                                                  American LegalNet, Inc.
                                                                                                  www.FormsWorkflow.com
 Case 2:20-cv-02323-RGK-JPR Document 69 Filed 11/13/20 Page 3 of 3 Page ID #:576


The following are name(s) and address(es) of the judgment debtor(s) to whom a copy of the Writ of Execution
must be mailed unless it was served at the time of the levy. This information must be filled in by counsel
requesting this writ.




Raoul J. Severo
SEVERO LLP
500 N. Brand Boulevard, Suite 2350
Glendale, CA 91203
(855) 216-3990
Email: raoul@severolegal.com




NOTICE TO THE JUDGMENT DEBTOR
You may be entitled to file a claim exempting your property from execution. You may seek the advice of an
attorney or may, within ten (10) days after the date the notice of levy was served, deliver a claim of exemption
to the levying officer as provided in Sections 703.510 - 703.610 of the California Code of Civil Procedure.


                                             WRIT OF EXECUTION
CV-23 (6/01)                                                                                          PAGE 3 OF 3
                                                                                               American LegalNet, Inc.
                                                                                               www.FormsWorkflow.com
